Name: 90/41/EEC: Council Decision of 22 January 1990 on the conclusion of an Agreement in the form of an exchange of letters concerning the provisional application of the Protocol establishing, for the period from 1 January 1990 to 31 December 1991, the fishing opportunities and the financial contribution provided for in the Agreement between the European Economic Community and the Government of the People's Republic of Mozambique on fisheries relations
 Type: Decision
 Subject Matter: Africa;  international affairs;  fisheries
 Date Published: 1990-01-27

 Avis juridique important|31990D004190/41/EEC: Council Decision of 22 January 1990 on the conclusion of an Agreement in the form of an exchange of letters concerning the provisional application of the Protocol establishing, for the period from 1 January 1990 to 31 December 1991, the fishing opportunities and the financial contribution provided for in the Agreement between the European Economic Community and the Government of the People's Republic of Mozambique on fisheries relations Official Journal L 022 , 27/01/1990 P. 0074 - 0074*****COUNCIL DECISION of 22 January 1990 on the conclusion of an Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol establishing, for the period from 1 January 1990 to 31 December 1991, the fishing opportunities and the financial contribution provided for in the Agreement between the European Economic Community and the Government of the People's Republic of Mozambique on fisheries relations (90/41/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Agreement between the European Economic Community and the Government of the People's Republic of Mozambique in fisheries relations (1), signed in Maputo on 30 September 1988, Having regard to the proposal from the Commission, Whereas the Community and the People's Republic of Mozambique held negotiations with a view to determining amendments or additions to be made to the Protocol to the Agreement on fisheries relations at the end of the period of application of the first Protocol; Whereas, as a result of these negotiations, a new Protocol was initialled on 13 September 1989; Whereas, under this Protocol, Community fishermen will enjoy fishing opportunities in the waters falling within the sovereignty or jurisdiction of the People's Republic of Mazambique for the period from 1 January 1990 to 31 December 1991; Whereas, in order to avoid interruption of fishing activities by Community vessels both parties initialled an Agreement in the form of an Exchange of Letters providing for the provisional application of the initialled Protocol on expiry of the Protocol previously in force; whereas the Agreement in the form of an Exchange of Letters should be concluded pending a definitive decision under Article 43 of the Treaty and the subsequent entry into force of the Protocol, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters concerning the provisional application of the Protocol defining, for the period from 1 January 1990 to 31 December 1991, the fishing opportunities and the financial contribution provided for in the Agreement between the European Economic Community and the Government of the People's Republic of Mozambique on fisheries relations is hereby approved on behalf of the Community. The text of the Agreement in the form of an Exchange of Letters is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community. Done at Brussels, 22 January 1990. For the Council The President M. O'KENNEDY (1) OJ No L 98, 10. 4. 1987, p. 12.